Case 1:17-cv-10519-NMG Document 42 Filed 09/09/20 Page 1of1

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MASSACHUSETTS

 

 

 

CYNTHIA L. MERLINI,
Plaintiff, Civ. A. No. 17-10519-NMG
VS.
CANADA,
Defendant
JOINT STATUS REPORT

 

Pursuant to the Court’s order of June 29, 2020, the parties jointly report on the status of
the case as follows:

The parties have exchanged some documents in preparation for the mediation, and each
party has made requests to the other for additional information that will be helpful for mediation.
Both parties have expressed willingness to provide additional information, and they are in the
process of gathering and producing it. The parties expect to exchange additional documents
within approximately two weeks. However, in order to maximize the chances for a productive
mediation and in light of participants’ availabilities, they will then need several weeks to review
the information and prepare for mediation. The parties therefore respectfully request that the
Court keep the current stay in place until November 20, 2020, and that it order the parties to file
a second joint status report on November 6, 2020. If the Court grants this joint request, the
parties respectfully submit the status conference currently scheduled for September 11, 2020 be

cancelled.
Tratd an, mtn, He ote In clink, ot pk
) pot,
prrviwurty Ant for Sept. 1 2026 and an
con dened, ai pent, Q Acheclulen sorfermce all be Aukd
ox Tut) day Wav. 24 2020, at lo daAmwth ww forTin

CpplenioeP A, VM Glen, Spa” VS4/20
